Citation Nr: 1646083	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that, in pertinent part, denied service connection for PTSD and a right knee disability.

In December 2012 and April 2013, the Veteran testified during hearings conducted via videoconference with the undersigned Veterans Law Judges.  Transcripts of the hearings are of record. 

In January 2014, the Board remanded these matters for additional development.  At that time, the Board also broadened the psychiatric claim on appeal consistent with the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons. v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a) (West 2014).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the Court held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  Arneson, 24 Vet. App. at 386.  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case."  Id.   

In the present case, the Board sent a letter to the Veteran in October 2016 and informed him that he had the option of having an additional hearing before a third Veterans Law Judge with regard to the issues of entitlement to service connection for psychiatric and right knee disorders.  The Veteran responded the same month indicating that he desires to appear at a third videoconference hearing at his local RO before a third Veterans Law Judge.  As such, the Board must remand the claim for the Veteran to be afforded a hearing pursuant to Arneson.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a third Veterans Law Judge at the Veteran's local RO in accordance with applicable procedures, with appropriate notification to the Veteran and his representative.  A copy of the letter notice of the time and place of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






